Citation Nr: 0611253	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the RO.  

The case was remanded to the RO in May 2004 and in August 
2005.

In February 2006, the veteran testified at a hearing before 
the undersigned, which was held at the RO.


FINDINGS OF FACT

1.  A back disorder is not shown to be related to the 
veteran's active duty service.

2.  A bilateral shoulder disorder is not shown to be related 
to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  A bilateral shoulder disorder was not incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The June 1968 entrance examination report and the December 
1972 separation medical examination report indicate no 
relevant abnormalities.  On both occasions, examiners 
assigned a "1" under each category in the veteran's 
"PULHES" physical profile, indicating a high level of 
medical fitness.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), 
quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) 
("An individual having a numerical designation of '1' under 
all factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment."); see also Hanson v. Derwinski, 1 Vet. App. 
512, 514 (1991) (for an explanation of the military medical 
profile system).  The service medical records are negative 
for findings relevant to the back or shoulders.  

In a November 2001 written statement, the veteran indicated 
that in 1971, while stationed in Okinawa and working on 
maintaining a jet engine, he was blown 100 yards from the 
aircraft.  The Board notes that the veteran's DD Form 214 
confirms that he served as a jet engine mechanic.

In September 2003, the veteran testified that while working 
on a jet engine, the jet began to move and a wind gust from 
the aircraft blew him 75 to 100 feet.  The veteran asserted 
that the service medical records were inaccurate in stating 
that the cowling of the airplane fell on him.  The Board 
notes that this is what the service medical records do indeed 
state.

On June 2004 VA orthopedic examination, the veteran recounted 
the incident in which he was blown from the plane.  He said 
that he did not seek treatment.  The examiner noted that X-
ray studies of the lumbosacral spine revealed degenerative 
changes at all levels.  Regarding the shoulders, the veteran 
indicated that he began to experience pain a few years after 
service but suggested that he may well have injured his 
shoulders during the plane incident in service.  The examiner 
diagnosed bilateral shoulder pain due to impingement 
bilaterally.  The examiner opined that if the injury that the 
veteran described did in fact occur, than in may be 
responsible for 20 percent of his present low back 
disability.  The back problems however, were largely age 
related.  Regarding the shoulders, the symptoms were due to 
impingement, which began after service and were due to 
degenerative changes and not to the purported accident in 
service.  The examiner reached this conclusion because the 
veteran had no noticeable symptoms after the in-service 
incident or during the rest of his service career.

At his hearing in February 2006, the veteran again recounted 
the incident in which he was blown 100 feet in air while 
repairing a jet engine and alleged that present back and 
bilateral shoulder disorders were due to that incident.

Discussion

The veteran contends that he sustained injuries to his back 
and shoulders in service and that these injuries resulted in 
current back and shoulder disabilities.  Specifically, he has 
described an accident in service that occurred when he was 
standing on scaffolding next to a jet engine while it was 
running, checking for an oil leak with a flashlight.  He 
stated that the engine was revved up to such an extent that 
the wind was blowing against him and, although he tried to 
hold on to some pipes, the wind was of such a force that his 
feet went out from under him and his body was flapping like a 
flag until he could not hold on any longer and he was blown 
75 to 100 feet back off the scaffold to the ground.  He 
stated that this accident happened in Okinawa in 1971 or 1972 
and that he sustained a laceration to his right hand, two 
sprained ankles, and injuries to his back and shoulders at 
that time.  He also has contended that service medical 
records which state that the cowling of an airplane fell on 
him reflect an inaccurate description of the accident.  
Moreover, he has stated that he complained about his back in 
service after the incident but that the doctor checked his 
prostate.

Service medical records show that, on April 2, 1971, while 
stationed in Okinawa, the veteran sustained a severe 
laceration to his right hand "when cowling of airplane fell 
on him."  The laceration was sutured, a dressing applied, a 
forearm splint applied, and the arm was placed in a sling.  A 
series of notations show that the veteran was seen several 
times in April 1971 for follow up of the wound of the right 
hand, suture removal, and dressing changes.  During this 
time, on one occasion on April 6, 1971, a notation stated, 
"prostatitis better."  Although the veteran has stated that 
he believes that this is when he complained of back pain, the 
examiner made no notation of complaints of back pain.  
However, records dated before the April 1971 injury to the 
right hand show that the veteran was treated for prostatitis.  
Specifically, he was seen in December 1970 for complaints of 
pain in the flank region especially on urination, and he 
stated that he had had some frequency.  The assessment was 
"young man [with] prostatitis."  In March 1971, he was seen 
and treated again for the same symptoms, and the physical 
examination revealed a tender prostate.  

The Board notes that, contrary to the veteran's testimony and 
statements in the record, there were no complaints or 
findings during this period regarding a back or shoulder 
disorder or an injury to the back or shoulders.  Service 
medical records show that, before the injury sustained to the 
right hand in April 1971, the veteran had sustained another 
injury to the right hand in a fall in May 1970.  The notation 
shows that veteran sustained "trauma to r[ight] wrist" when 
he "fell about 6 f[ee]t 1 h[ou]r ago [and] landed on one 
foot and r[ight] hand."  Subsequent notes show that the 
veteran was treated for the right wrist injury throughout May 
and June 1970, but during this time there were no complaints 
or findings relevant to a back or shoulder injury or 
disorder.

There are no complaints or findings relevant to a back or 
shoulder injury or disorder at all in the service medical 
records including on the December 1972 separation examination 
report.  Although the veteran has alleged that the records 
are incomplete, there is no indication of any missing service 
medical records in this case.

Moreover, the veteran filed an original claim for service 
connection for his right hand injury upon discharge from 
service in February 1973 and at that time he did not claim 
service connection for residuals of an injury to the back or 
shoulders.  On the April 1973 VA examination conducted in 
connection with this claim, the examiner noted a history of 
the veteran have been "thrown off airplane [in] Okinawa [in] 
1970 fracturing wrist and lacerating hand, right", a 
description of the accident that is similar to the veteran's 
current description of what happened in service.  
Nevertheless, although the examiner also noted a history of 
prostatitis in service, there were no complaints or history 
in the April 1973 examination report of a back or shoulder 
injury or disorder.  During examination of the 
musculoskeletal system, the examiner noted, "Flexes, 
extends, rotates spine upon toes, back on heels, squats, 
raises arms."  There were no other findings and no diagnosis 
relevant to a back disorder and no findings or diagnosis 
relevant to an injury or disorder of the shoulders.

The Board notes that even assuming, without deciding for the 
purpose of this decision, that the event in service happened 
as the veteran has testified and stated that it happened, 
i.e., that he was blown from scaffold while checking for the 
oil leak, the service medical records include no complaints 
or findings relevant to an injury to the back or shoulders.  
Moreover, the veteran did not claim service connection for a 
back or shoulder disorder in his original claim after service 
in 1973 and he did not complain of a back or shoulder 
disorder during the April 1973 VA examination.  In this 
regard, the evidence immediately after service is consistent 
with the lack of complaints or findings of a back or shoulder 
injury or disorder in service.  Moreover, there is no 
evidence of any complaints or findings of a back or shoulder 
disorder for many years after service.

Concerning the years-long evidentiary gap in this case 
between active service and the earliest back and shoulder 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for so many years between the period of active duty 
and the medical reports showing current back and shoulder 
disorders is itself evidence which tends to show that a 
current back or shoulder disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

With regard to the current evidence pertaining to a back 
disability, the June 2004 VA examiner appeared to conclude 
that the veteran's back symptoms were largely due to the 
aging process and that, even if an in-service injury to the 
back took place, it would only have been responsible for 20 
percent of the veteran's low back disability.  As stated 
above, absent close-in-time corroboration, the Board cannot 
conclude that the veteran sustained an injury to the back in 
service.  Thus, the Board finds the first part of the 
examiner's opinion, that is, that the veteran's back problems 
are age related, more credible and probative because it is 
consistent with the other evidence of record.  The second 
part of the opinion, that is, that the accident caused 20 
percent of the veteran's disability, is based on history from 
the veteran that is not consistent with the service medical 
records or the evidence dated immediately after service in 
1973.  Therefore, the Board finds more credible and assigns 
more probative value to the documentary evidence 
contemporaneous to service, including the lack of any 
complaint of a back or shoulder disorder from the veteran at 
that time, than it does to history reported by the veteran 
currently in conjunction with his claim for service 
connection.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (noting that, although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Regarding this, the 
Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted); see also Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony that was inconsistent with prior 
written statements).  In this regard, the Board finds more 
credible the documentary evidence contemporaneous to service, 
including the lack of any complaint of a back or shoulder 
disorder from the veteran at that time, than it does to 
history reported by the veteran currently in conjunction with 
his claim for service connection because the documentary 
evidence in service and immediately after service, as well as 
the lack of any evidence for many years after service, hangs 
together in a consistent manner.

Moreover, because the examiner essentially attributed the 
veteran's back problems to age - a nonservice etiology - 
service connection for the back disability must be denied.  
38 C.F.R. § 3.303.  The Board notes that the veteran's 
opinion regarding the origin of any back disorder is not one 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a medical 
examination in June 2004, a VA examiner opined that when 
considering solely the evidence of record, the veteran's back 
disorder was unrelated to service.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

With regard to the current evidence pertaining to a shoulder 
disability, the service medical records, as noted above, are 
silent regarding any injury to the shoulders.  The June 2006 
VA examiner diagnosed bilateral impingement which he 
attributed to degenerative changes unrelated to the veteran's 
service career.  Because there is no nexus between the 
veteran's bilateral shoulder impingement and service, service 
connection for a bilateral disability of the shoulders is 
denied.  38 C.F.R. § 3.303.  The examiner explained that 
because no complaints regarding the shoulders are present in 
the record and because the veteran did not notice any 
problems related to the shoulders until after service, it was 
unlikely that any disability of the shoulders was due to 
service.  The Board notes that the veteran is not competent 
to render an opinion regarding the etiology of his bilateral 
shoulder disability, and service connection for such cannot 
be granted based solely on the opinion of the veteran.  
Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in June 2004, a VA examiner opined that 
the veteran's bilateral shoulder impingement was not due to 
any incident in service.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants of VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in May 2001 and June 2004.  Those 
letters advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and of his 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  Mayfield v. Nicholson, No. 02-1077, slip op. at 
11 (Fed. Cir. Apr. 14, 2005), rev'd on other grounds, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the supplemental 
statements of the case.

The RO's 2004 letter specifically instructed the veteran to 
provide all relevant evidence in his possession.  There is no 
allegation from him that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has reported treatment from chiropractors whose 
names he did not recall.  Thus, efforts to obtain these 
records would be futile.  He reported more recent treatment 
by a chiropractor.  The Board need not obtain these as the 
veteran did not indicate that they contained any evidence 
relevant to the claim.  The Board notes that a back 
disability has already been established.  Thus records to 
that effect from the chiropractor would be redundant.  The 
veteran did not state that the chiropractor opined regarding 
the etiology of his back disorder.  In any event, any such 
opinion would be of no probative value as it would be based 
upon an unsubstantiated account of the veteran.  See Swann, 
supra; Reonal, supra.  The Board need not provide assistance 
when such would serve no useful purpose.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to the etiology of his claimed disabilities. 

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection for back and 
shoulder disorders, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
Board concludes that such omission is harmless because the 
claims have been denied and the additional information would 
not have assisted the veteran in establishing his claim.  An 
error is harmless when it does not reasonably affect the 
outcome of the case."  Cf. ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


